By the court.

It is unnecessary to consider, in this case, whether the demanded premises would have passed to the tenant by Austin’s deed, had it described the premises intended to be granted, simply as “my homestead farm in Bath, aforesaid, that I now live upon and improvebecause this is not the whole description, but it is added, “ it being the same land conveyed to me and one John Martin, by one Caleb Bailey, by his deed of December 2d, 1816, and the said Martin’s half of which he conveyed to me by deed of December 19, 1825,” and we think we are not at liberty to say, that the demanded premises are parcel of the homestead farm intended to be conveyed, when the grantor, by a reference to the deed of 1816, and the deed of 1825, has expressly declared what he understood the homestead farm to be. The last clause in the description is restrictive. 5 East, 81 ; Cro. Car. 548; 5 N. H. Rep. 58 ; 3 Vesey, jun. 193.
Although the general description might, if it stood alone, be sufficient to pass the demanded premises, yet that description is so restrained by the particular description, that it cannot now have that operation.

Judgment on the verdict.